DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 09/14/2022. Claims 1-16 are pending in the current office action. Claim 1-16 have been amended by the applicant. Claim 8 remains withdrawn as being drawn to a non-elected species and claims 1-7 and 9-16 are examined herein. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0327874 A1) in view of O’Halloran (US 2011/0294685 A1), and further in view of Akahori et al. (US 2018/0372712 A1).
Regarding claim 1, Liu discloses a nanopore device for detecting charged biopolymer molecules, wherein the device defines a nanochannel (bio-molecule charge detection device with a nanochannel [abstract; Paras. 0037-0038; Figs. 1A-4]), the device comprising:
a first gating nanoelectrode addressing a first end of the nanochannel (first ‘gating’ electrode 124a is shown at the first end of the nanochannel 110, this biasing electrode is also shown in Figs. 2A-4 [Para. 0023; Paras. 0044-0045 discussing applying a gating potential; Figs. 1-4]); 
a second gating nanoelectrode addressing a second end of the nanochannel opposite the first end (second ‘gating’ electrode 124b is shown at the second end of the nanochannel 110 opposite the first end; this biasing electrode is also shown in Figs. 2A-4 [Para. 0023; Paras. 0044-0045 discuss applying a gating potential; Figs. 1-4]);
a first sensing nanoelectrode addressing a first location in the nanochannel between the first and second ends (any of electrodes 128a, 120, or 128b in Fig. 1, or the intermediate electrodes between the biasing/outer electrodes shown in Figs. 2A-4 meet the limitations of “a first sensing nanoelectrode”, the channel is a nanochannel and thus the electrode are in the nanoscale as well and thus meet the limitations of a “nanoelectrode” [Paras. 0023, 0038; Figs. 1-4]).
Liu is silent on the use of a biopolymer probe and thus fails to expressly teach “a first biopolymer probe coupled to an interior surface of the device defining the channel”. 
O’Halloran discloses sensing strategies for nucleic acid detection in biosensors [title]. O’Halloran teaches that nanosensors that can sense changes in the charge at or near their surface or across a nanogap or nanopore at least in part due to the target molecule binding to a probe immobilized on or near the nanostructure provides a method of ultra-sensitive detection without or with limited use of the need for expensive labels [Para. 0032]. O’Halloran further teaches wherein a nucleotide polymer probe, or a synthetic nucleotide polymer, such as PNA, Morpholinos, etc., are immobilized on the nanostructures and the build-up of target molecules binding to the probe can cause an increase in charge density at the surface of the nanosensor due to the charge of the probe [Para. 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu such that the nanochannel includes a biopolymer probe bonded to the surface of the nanochannel because O’Halloran teaches that immobilizing a probe that is complementary to the target biopolymer provides an ultra-sensitive detection method without the use of expensive labels due to an increase in charge density that forms at the surface when the probe interacts with the target biopolymer [Paras. 0032-0033]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Liu and O’Halloran are silent on the method of attaching the biopolymer to the nanochannel and thus fail to expressly teach the steps of “O2 plasma treating an interior surface of the nanochannel; silanizing the interior surface of the nanochannel to form a functionalized surface; attaching an aldehyde linker to the functionalized surface; and attaching the first biopolymer probe to [the] aldehyde linker”. 
Examiner first notes that the limitations above a product-by-process limitations. There is no apparent difference between the apparatus as claimed and the prior art as taught by Liu in view of O’Halloran since this modification results in the same nucleotide polymer probe attached to the interior surface of the nanopore [MPEP 2113]. However, assuming arguendo that the structure of the device is further limited by the specific linker compounds used, the limitations are further obvious in view of Akahori. 
Akahori teaches a biomolecule measurement apparatus [abstract; title] wherein an immobilizing member 107 can be used to attach a biomolecule to a surface wherein the method comprising O2 plasma treatment to make the surface hydrophilic, modification of the surface with APTES (i.e., silanizing to form a functionalized surface), then crosslinking with an agent that has a carboxyl terminal such as glutaraldehyde (i.e., attaching an aldehyde linker) whereby the biomolecule can be immobilized by bonding with the aldehyde linker [Paras. 0152, 0161, 0191, 0245-0246]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of attaching the synthetic biopolymer disclosed by Liu in view of O’Halloran such that the biopolymer is attached by the method disclosed by Akahori that includes O2 plasma treatment, APTES silanizing the surface, and attaching a glutaraldehyde linker whereby the biopolymer is able to bond with the aldehyde linker because Akahori teaches that this method is a known method for attaching a biopolymer to a surface in nanopore sensors [Paras. 0152, 0161, 0191, 0245-0246]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., using the known method of attaching a biopolymer disclosed by Akahori would have the obvious and predictable result of attaching a biopolymer to the surface) [MPEP 2143(A)]. 
Regarding claim 2, the limitations of this claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [See MPEP 2115]. Since the claim further limits the biopolymer (material worked upon) but fails to limit the nanopore device (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 3, the limitation “a first potential directs flow of the charged biopolymer molecules from the first gating nanoelectrode to the second gating nanoelectrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations. 
Regarding claims 4-5, the limitations “wherein the first and second gating nanoelectrodes are also operable to generate a second potential across the nanochannel to direct flow of the charged biopolymer molecules through the nanochannel”, of instant claim 4, and “wherein the second potential is opposite the first potential”, of instant claim 5, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations.
Regarding claims 6-7, the limitations “wherein the second potential directs flow of the charged biopolymer molecules from the second gating nanoelectrode to the first gating nanoelectrode”, of instant claim 6, and “wherein the first and second gating nanoelectrodes are also operable to alternatively generate the first and second potentials across the nanochannel to direct alternating flow of the charged biopolymer molecules through the nanochannel between the first and second gating nanoelectrodes”, of instant claim 7, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the biasing electrodes are clearly configured to apply a biasing voltage to control the flow of the biopolymer [Para. 0023] and thus the device of Liu is specifically configured for performing the functional limitations.
Regarding claim 12, the limitations "is integrated into microfluidic device, a nanofluidic device, a nanodevice, or a lab-on-chip device" is a functional limitation that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including microfluidic, nanofluidic, nanodevice, or lab-on-chip devices. However, Liu expressly discloses wherein the nanochannel device is integrated into a microfluidic, nanofluidic, and/or lab-on-chip device as shown in Figs. 1A-1B and 3-4 [Para. 0031; Figs. 1A-4]).
Regarding claim 13, the limitations "wherein the nanopore device is integrated into an all-in-one device for extraction and sensing of a target biopolymer" is a functional limitation that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including all-ion-one devices for extraction and sensing of a targeted biopolymer. However, Liu expressly discloses wherein the nanochannel device is integrated into a microfluidic, nanofluidic, and/or lab-on-chip device as shown in Figs. 1A-1B and 3-4 that is able to extract and analyze the biopolymer as it passes through the nanochannel [Paras. 0020, 0031; Figs. 1A-4]).
Regarding claim 14, the limitations of this claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [See MPEP 2115]. Since the claim further limits the targeted biopolymer (material worked upon) but fails to limit the nanopore device (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 15, the limitations "wherein the nanopore device is integrated into a liquid biopsy panel platform to perform detection without biomolecule amplification or use of PCR" is a functional limitation that does not further limit the structure of the nanopore device itself. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations and is therefore configured to be integrated into other devices including liquid biopsy panel platforms. 
Regarding claim 16, the limitations “configured to detect hybridization of a charged biopolymer molecule to the first biopolymer probe based on tunneling current, transverse tunneling current, or capacitive change” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, the device of Liu is modified O’Halloran to comprise a biopolymer probe immobilized on the surface of the electrodes/nanochannel. O’Halloran teaches that nanosensors that can sense changes in the charge at or near their surface or across a nanogap or nanopore at least in part due to the target molecule binding to a probe immobilized on or near the nanostructure provides a method of ultra-sensitive detection without or with limited use of the need for expensive labels [Para. 0032]. O’Halloran further teaches wherein a nucleotide polymer probe, or a synthetic nucleotide polymer, such as PNA, Morpholinos, etc., are immobilized on the nanostructures and the build-up of target molecules binding to the probe can cause an increase in charge density at the surface of the nanosensor due to the charge of the probe [Para. 0033]. Liu as modified by O’Halloran therefore teaches the functional limitations of the claim. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, O’Halloran, and Akahori, as applied to claim 1 above, and further in view of Heron et al. (WO 2018/060740 A1).
Regarding claim 9, modified Liu discloses the limitations of claim 1 as discussed previously. 
Liu and O’Halloran discuss the electrolyte solution in generic terms and fail to expressly teach the composition of the electrolyte solution. Modified Liu therefore fails to teach the device “comprising a buffer selected from the group consisting of KCl, LiCl, and deionized (DI) water”. 
Heron discloses a method for biopolymer detection by guiding through a nanopore [abstract]. Heron teaches that methods are typically carried out in the presence of charge carriers such as alkali metal salts, halide salts, for example chloride salts such as potassium chloride [Pg. 80, Para. 2]. 
It would be obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to substitute generic electrolyte solution disclosed by Liu with a solution comprising KCl because Heron teaches that it is known to utilize alkali metal chloride salts such as KCl as charge carriers in nanopore sensing devices [Pg. 80, Para. 2] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one electrolyte/buffer solution for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. 
Regarding claim 11, modified Liu discloses the limitations of claim 1 as discussed previously. 
Modified Liu is silent on the immobilization of dCas9 and thus fail to expressly teach wherein the device is configure to perform target sequencing of biopolymers using “immobilized a dCas9 protein and the target related guide RNA (gRNA)”. 
Heron discloses a method for biopolymer detection by guiding through a nanopore [abstract]. Heron teaches wherein a Cas9 probe can be used with a related complex known as a guide RNA whereby the complex forms a probe that can be used to detect a corresponding sequence of DNA [Pgs. 87-90, Examples 2-3; Pgs. 108-111, Examples 4-5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the immobilized probe disclosed by modified Liu with a dCas9 protein with a related guide RNA because Heron teaches that such complex can be used as a probe for target sequencing of biopolymers [Pgs. 87-90, Examples 2-3; Pgs. 108-111, Examples 4-5] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one immobilized probe for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, O’Halloran, and Akahori, as applied to claim 1 above, and further in view of Chen et al. (X Chen, GM Roozbahani, Z Ye, Y Zhang, R Ma, J Xiang, X Guan, Label-free detection of DNA mutations by nanopore analysis, ACS Appl. Mater. Interfaces 10 (2018) 11519-11528).
Regarding claim 10, modified Liu discloses the limitations of claim 1 as discussed previously. 
Modified Liu is silent on the use of an endonuclease enzyme and thus fail to expressly teach wherein the device is configure to “detect a point mutation in a biopolymer using an endonuclease enzyme”. 
Chen discloses a method for detecting DNA mutations using a nanopore device [title]. Chen teaches that a nuclease enzyme can be used to detect a mutation within a DNA structure wherein in the absence and the presence of a nuclease enzyme, a highly sensitive nanopore biosensor for DNA mutation is formed. Chen teaches that the nuclease cleaves mismatched DNA into shorter fragments, allowing analysis of longer DNA sequences as compared with a hybridization-based nanopore assay. Chen further teaches that because of the excellent mismatch recognition capability of the nuclease, the use of the enzyme could be utilized to detect various types of DNA mutations including base substitution, deletion, and insertion [Conclusions]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to include an endonuclease enzyme because Chen teaches the use of an endonuclease enzyme allows for the detection of various types of DNA mutations including base substitution, deletion, and insertion, and allows for the analysis of longer DNA sequences as compared with a hybridization-based nanopore assay [Conclusions]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. The simple substitution of one known element for another (i.e., one probe compound for another) is likely to be obvious when predictable results are achieved (i.e., analysis of biopolymers through a nanopore) [MPEP § 2143(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., including an endonuclease enzyme would provide the predictable result of enabling the detection of DNA mutations) [MPEP 2143(A)]. 


Response to Arguments
Applicant's arguments/amendments filed 09/14/2022 with respect to the objections to the drawings and claims and the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The objections to the drawings and claims and the rejection under 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 8-12, filed 09/14/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are moot in light of the new grounds of rejection necessitated by the amendments. Arguments that are pertinent to the current grounds of rejection are addressed below. 

Applicant’s Argument #1
Applicant argues on Pgs. 10-11 that it is improper to combine Liu and O’Halloran because Liu teaches a long range sensing technique and adding a biopolymer probe would render the device unsatisfactory for long range electrostatic sensing.
Examiner’s Response #1
Examiner respectfully disagrees. There is no teaching or suggestion that the device of Liu would not function with a biopolymer probe present. Electrolyte solution comprising the analyte of interest is present at the electrodes regardless of if there is a probe present. The probe merely serves the purpose of binding with the analyte that is already present to slow translocation through the nanopore. Applicant’s position that the device of Liu would not function with a biopolymer probe is not convincing as it is not supported by any facts rather than a mere allegation. This is especially true in light of the teachings of Liu that the electrodes themselves are buried at the bottom of the channel (in the substrate) [Para. 0031]. The long range sensing would occur regardless of if there is a biopolymer probe as the sensing occurs as the charged biomolecules pass by the buried electrodes, which leads to an induced field effect that is measured by the buried electrodes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akahori et al. (US 2017/0268054 A1) disclose the use of APTES/Glutaraldehyde for the bonding of a biopolymer to a surface in a nanopore device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795